Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 1 of 16 PageID #: 2194




                              POLICYHOLDER NOTICE

  Thank you for purchasing insurance from a member company of American International
  Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers and
  independent agents, and may have paid compensation in connection with your policy. You
  can review and obtain information about the nature and range of compensation paid by AIG
  member companies to brokers and independent agents in the United States by visiting our
  website at www.aig.com/producer-compensation or by calling 1-800-706-3102.




  91222 (9/16)
      Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 2 of 16 PageID #: 2195




                                      Illinois National Insurance Company
                                              A capital stock company

Policy Number:     01-803-28-61                                         Replacement of:       N/A


                                                EXCESS EDGE
NOTICES: Depending on the terms, conditions and limitations of the Followed Policy, this policy may (1) only
provide coverage for loss from claims first made or first made and reported during its Policy Period; (2) have its
limit of liability reduced by the payment of defense costs and/or claim expenses, and (3) not impose a duty to
defend on the Insurer. Please read the Followed Policy and this policy carefully and discuss the coverage provided
thereunder and hereunder with your insurance agent or broker.


                                                 DECLARATIONS

Policyholder:              AKORN, INC.
Policyholder Address:      1925 W FIELD CT STE 300             Limit of Liability:        $                  5,000,000
                           LAKE FOREST, IL 60045-4862
                                                               Total Underlying Limits: $                  25,000,000
Policyholder Domicile:     Illinois                            Policy Period: From:              September 1, 2019
Insurer Address:           175 Water Street                                     To:              September 1, 2020
                           New York, NY 10038                                             $
                                                               Premium:                                         200,000
Claims Address: e-mail:    c-claim@AIG.com                     TRIA Premium               $                          0
                Mail:      AIG, Financial Lines Claims
                           P.O. Box 25947
                           Shawnee Mission, KS 66225

                                       SCHEDULE OF UNDERLYING COVERAGE
                                                                                                          Underlying
                Underlying Insurer                  Underlying Policy         Underlying Limit           Policy Period
    PLEASE SEE ATTACHED SCHEDULE OF UNDERLYING COVERAGE AND FOLLOWED POLICY
    ADDENDUM




The Policy Period incepts and expires as of 12:01 A.M. at the Policyholder Address. Terms with "Bold" typeface
are used in this policy with the meanings and values ascribed to them above; however, subject to the Changes
clause, the "Followed Policy" means the policy in the Schedule with an "*" at the beginning of its row, but only
with respect to the following Followed Coverage Section(s): PLEASE SEE ATTACHED SCHEDULE OF
UNDERLYING COVERAGE AND FOLLOWED POLICY ADDENDUM.'TRIA Premium' means the premium for
Certified Acts of Terrorism Coverage under Terrorism Risk Insurance Act, as amended. Amount indicated above
is included in Premium. A copy of the TRIA disclosure sent with the original quote is attached hereto.

  1729116
103224 (02/10)                                           -1-                                  All rights reserved.
      Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 3 of 16 PageID #: 2196
In consideration of the payment of the premium, Illinois National Insurance Company               (the "Insurer") and
insureds agree as follows:
    INSURING     This policy shall provide coverage in accordance with the same terms, conditions and
  AGREEMENT      limitations of the Followed Policy, as modified by and subject to the terms, conditions and
                 limitations of this policy.
                 The Insurer's coverage obligations under this policy attach to the Insurer only after the Total
                 Underlying Limits have been exhausted through payments by, on behalf of or in the place of
                 the Underlying Insurers of amounts covered under the Underlying Policies. This policy shall
                 continue in force as primary insurance only upon the exhaustion of the Total Underlying
                 Limits by reason of such payments and satisfaction of any applicable retention. This policy
                 shall recognize erosion of an Underlying Limit of an Underlying Policy through payments by
                 others of covered amounts under that Underlying Policy. The risk of uncollectability of any
                 part of the Total Underlying Limits, for any reason, is expressly retained by the Policyholder
                 and any insureds, and is not insured under this policy or assumed by the Insurer.
     LIMIT OF    The Limit of Liability is the aggregate limit of the Insurer's liability for all coverage under this
     LIABILITY   policy.
     NOTICES     Where the Followed Policy requires or permits notice to its insurer, the Policyholder or the
                 insureds have the same obligations and rights to notify the Insurer under this policy, except
                 that with respect to this policy, any notice to the Insurer must be directed as follows: (i) for
                 claims-related matters, by mail or e-mail to the Claims Address; and (ii) for all other notices,
                 by mail to the Insurer Address.
       RIGHTS    The Insurer shall have the same rights, privileges and protections afforded to the Underlying
                 Insurer of the Followed Policy in accordance with the terms, conditions and limitations of
                 the Followed Policy. The Insurer shall also have the right, in its sole discretion, but not the
                 obligation, to effectively associate with the insureds in the defense and settlement of any
                 claim that appears to be reasonably likely to involve the Insurer. The Policyholder, its
                 subsidiaries and any insureds shall provide the Insurer with such information, assistance and
                 cooperation as the Insurer may reasonably request and shall not do anything that prejudices
                 the Insurer's position or potential rights of recovery.
     RELIANCE    The Insurer has issued this policy in reliance upon the completeness and accuracy of the
                 applications, warranties, statements, the binders for the Underlying Policies, any
                 attachments thereto and any other materials submitted for this policy, which shall be
                 deemed attached hereto and made a part hereof.
     CHANGES     If, subsequent to the issuance of the Followed Policy, the terms, conditions or limitations of
                 an Underlying Policy are modified, the insureds must notify the Insurer in writing, as soon
                 as practicable, of such modification. If any changes to the Followed Policy: (i) expand
                 coverage, (ii) change the policyholder name or address, or (iii) modify premium, this policy
                 shall not follow those changes unless the Insurer reflects its agreement to do so in a
                 written endorsement to this policy.
   IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
   Secretary and Authorized Representative. This Policy shall not be valid unless signed below at the
   time of issuance by an authorized representative of the insurer.




            PRESIDENT                   AUTHORIZED REPRESENTATIVE                           SECRETARY




    COUNTERSIGNATURE                           DATE                             COUNTERSIGNATURE LOCATION
  (WHERE REQUIRED BY LAW)
  ARTHUR J GALLAGHER RISK MNGT SERV INC
  2850 W GOLF RD
  ROLLING MEADOWS, IL 60008

  1729116
103224 (02/10)                                            -2-                             All rights reserved.
      Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 4 of 16 PageID #: 2197



                                 POLICYHOLDER DISCLOSURE
                         NOTICE OF TERRORISM INSURANCE COVERAGE
                              (RIGHT TO PURCHASE COVERAGE)


       You are hereby notified that under the Terrorism Risk Insurance Act, as amended, that you
       have a right to purchase insurance coverage for losses resulting from acts of terrorism. As
       defined in Section 102(1) of the Act: The term "act of terrorism" means any act or acts
       that are certified by the Secretary of the Treasury-in consultation with the Secretary of
       Homeland Security, and the Attorney General of the United States-to be an act of
       terrorism; to be a violent act or an act that is dangerous to human life, property, or
       infrastructure; to have resulted in damage within the United States, or outside the United
       States in the case of certain air carriers or vessels or the premises of a United States
       mission; and to have been committed by an individual or individuals as part of an effort to
       coerce the civilian population of the United States or to influence the policy or affect the
       conduct of the United States Government by coercion.

       YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR
       LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE
       PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT UNDER A FORMULA
       ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
       EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR
       NUCLEAR EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT
       GENERALLY REIMBURSES 85% THROUGH 2015; 84% BEGINNING ON JANUARY 1,
       2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING JANUARY 1, 2018;
       81% BEGINNING JANUARY 1, 2019 and 80% BEGINNING ON JANUARY 1, 2020, OF
       COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
       DEDUCTIBLE PAID BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE
       PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT
       INCLUDE ANY CHARGES FOR THE PORTION OF LOSS THAT MAY BE COVERED BY THE
       FEDERAL GOVERNMENT UNDER THE ACT.

       YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS
       AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
       REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM
       CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
       CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
       ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.


                      COPY OF DISCLOSURE SENT WITH ORIGINAL QUOTE

       Insured Name: AKORN, INC.


       Policy Number: 01-803-28-61
       Policy Period Effective Date From: September 1, 2019       To: September 1, 2020



                   2015 National Association of Insurance Commissioner



96555 (1/15)
      Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 5 of 16 PageID #: 2198

             SCHEDULE OF UNDERLYING COVERAGE AND FOLLOWED POLICY ADDENDUM

 In consideration of the premium charged, it is hereby understood and agreed that the
 Declarations are amended as follows:

 1.    To delete the stated SCHEDULE OF UNDERLYING COVERAGE in its entirety and replace it
       with the following:
                                       SCHEDULE OF UNDERLYING COVERAGE
                                                                                                Underlying
              Underlying Insurer                   Underlying Policy      Underlying Limit     Policy Period
   XL Specialty IGR                          US00075683DO19A           $5,000,000            09/01/2019 to
                                                                       Primary               09/01/2021

  Berkshire Hathaway Specialty Insurance     47-EPC-308703-01          $5,000,000 xs         09/01/2019 to
  Company                                                              $5,000,000            09/01/2021

   Endurance American Insurance Company      DOX10007587103            $5,000,000 xs         09/01/2019 to
                                                                       $10,000,000           09/01/2021

   Wesco Insurance Company                   EUW1806280 00             $5,000,000 xs         09/01/2019 to
                                                                       $15,000,000           09/01/2020

* XL Specialty Insurance Company             ELU163568-19              $5,000,000 xs         09/01/2019 to
                                                                       $20,000,000           09/01/2021




103496 (11/09)                                All rights reserved.
       Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 6 of 16 PageID #: 2199

  2.     To delete the Definition of "Followed Policy" and replace it with the following:

         "Followed Policy" means the policy in the Schedule with an "*" at the beginning of its row,
         but only with respect to the following Followed Coverage Section(s): CS 71 00 09 06




            ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




  1729116

103496 (11/09)                                     2                                 All rights reserved.
     Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 7 of 16 PageID #: 2200
                                         ENDORSEMENT# 1


     This endorsement, effective    12:01AM        October 28, 2019         forms part of
     policy no.: 01-803-28-61
     issued to AKORN, INC.


     by: Illinois National Insurance Company
                               ILLINOIS AMENDATORY ENDORSEMENT

     Wherever used in this endorsement: 1) "we" , "us", "our", and "Insurer" mean the
     insurance company which issued this policy; and 2) "you", "your", "Named Insured", and
     "Insured" mean the Named Corporation, Named Organization, Named Sponsor, Named
     Insured, or Insured stated in the declarations page; and 3) "Other Insured(s)" means all
     other persons or entities afforded coverage under the policy.

                                 CANCELLATION AND NONRENEWAL

     A. The cancellation provision of this policy is replaced by the following:
         CANCELLATION
         1. The Named Insured may cancel this policy by mailing to the Insurer advance
            written notice of cancellation.
         2. If this policy has been in effect for sixty (60) days or less, the Insurer may cancel
            this policy by mailing to the Named Insured written notice of cancellation at least:
              a.   Ten (10) days before the effective date of cancellation if the Insurer cancels
                   for nonpayment of premium; or

              b.   Thirty (30) days before the effective date of cancellation if the Insurer cancels
                   for any other reason.

              A copy of the notice will also be sent to the mortgagee or lien holder at the last
              mailing address known to the Insurer.
         3. If this policy has been in effect for more than sixty (60) days the Insurer may
            cancel this policy only for one or more of the following reasons:
              a.   Nonpayment of premium;

              b.   The policy was obtained through a material misrepresentation;
              c.   The Named Insured or Other Insured(s) have violated any of the terms and
                   conditions of the policy;

              d.   The risk originally accepted has measurably increased;
              e.   Certification to the Director of Insurance of the loss of reinsurance by the
                   Insurer which provided coverage to the Insurer for all or a substantial part of
                   the underlying risk insured; or
              f.   A determination by the Director that the continuation of the policy could place
                   the Insurer in violation of the insurance laws of this State.

                                           All rights reserved.
                                              END 001
52142(7/13)                                   Page 1 of 2
     Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 8 of 16 PageID #: 2201
                                         ENDORSEMENT#       1     (continued)


         If the Insurer cancels this policy based on one or more of the above reasons except for
         nonpayment of premium, the Insurer will mail written notice to the Named Insured at
         least sixty (60) days before the effective date of cancellation. When cancellation is
         for nonpayment of premium, the Insurer will mail notice at least ten (10) days before
         the effective date of cancellation.
         4. The Insurer will mail the notice to the Named Insured and the agent or broker at
            the last addresses known to the Insurer.
         5. Notice of cancellation will state the effective date of cancellation and a specific
            explanation of the reason or reasons for cancellation. The policy period will end on
            that date.
         6. If this policy is cancelled, the Insurer will send the Named Insured any premium
            refund due. If the Insurer cancels, the refund will be pro rata. If the Named
            Insured cancels, the refund may be less than pro rata. The cancellation will be
            effective even if the Insurer has not made or offered a refund.
         7. Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
            U.S. Post Office or other commercial mail delivery service will be maintained by
            the Insurer and will be sufficient proof of notice.
     B. The nonrenewal provision of this policy is replaced by the following:

         NONRENEWAL

         1. If the Insurer decides not to renew this policy, the Insurer will mail written notice
            stating the reason for nonrenewal to the Named Insured's last mailing address
            known to the Insurer at least sixty (60) days before the expiration date of the
            policy. A copy of the notice will also be sent to:
              a.   The broker, if known to the Insurer, or the agent of record; and

              b.   The last known mortgagee or lienholder named in the policy at the last mailing
                   address known to the Insurer.
              Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
              U.S. Post Office or other commercial mail delivery service will be maintained by
              the Insurer and will be sufficient proof of notice.
              This paragraph does not apply if the Insurer has manifested a willingness to renew
              directly to the Named Insured.


                   All other terms, conditions and exclusions shall remain unchanged.




                                                                AUTHORIZED REPRESENTATIVE


                                           All rights reserved.
                                              END 001
52142(7/13)                                   Page 2 of 2
        Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 9 of 16 PageID #: 2202
                                   ENDORSEMENT# 2



        This endorsement, effective at   12:01AM     October 28, 2019       forms a part of
        Policy number 01-803-28-61
        Issued to: AKORN, INC.


        By:   Illinois National Insurance Company

        Product Name:   Excess Edge


                                ECONOMIC SANCTIONS ENDORSEMENT

        This endorsement modifies insurance provided under the following:

        Coverage shall only be provided and payment of loss under this policy shall only be made
        in full compliance with enforceable United Nations economic and trade sanctions and the
        trade and economic sanction laws or regulations of the European Union and the United
        States of America, including, but not limited to, sanctions, laws and regulations
        administered and enforced by the U.S. Treasury Department's Office of Foreign Assets
        Control ("OFAC").




                 ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                               AUTHORIZED REPRESENTATIVE

                                             All rights reserved.

                                               END 002
119679 (9/ 15)                                 Page 1 of 1
       Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 10 of 16 PageID #: 2203
                                             ENDORSEMENT#       3


        This endorsement, effective at    12:01AM       October 28, 2019       forms a part of
        Policy number 01-803-28-61
        Issued to: AKORN, INC.


        By: Illinois National Insurance         Company
        Product Name:    Excess Edge


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        AMENDATORY ENDORSEMENT

                                                    ILLINOIS

        This endorsement modifies insurance provided under the following:

                         SM
        EXCESS EDGE


        The policy is amended as follows:

        1.        The RELIANCE Clause is deleted in its entirety and replaced with the following:

                  The Insurer has issued this policy in reliance upon the completeness and accuracy
                  of the statements and representations in the application for this policy.

        2.        The RIGHTS Clause is amended to include the following at the end thereof:

                  Bankruptcy or insolvency of any insured not release the Insurer from its duties to
                  pay under the policy.




                  ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE

                              American International Group, Inc. All rights reserved.
                                                     END 003
106173 (12/ 15)                                   Page 1 of 1
       Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 11 of 16 PageID #: 2204
                                           ENDORSEMENT#       4


        This endorsement, effective at   12:01AM     October 28, 2019        forms a part of
        Policy number 01-803-28-61
        Issued to: AKORN, INC.


        By:   Illinois National Insurance Company

        Product Name:     Excess Edge

              FEDERAL SHARE OF COMPENSATION UNDER TRIA AND CAP ON LOSSES
                                     ENDORSEMENT
        This endorsement modifies insurance provided by this Policy:

                                               DISCLOSURE

        You should know that where coverage is provided by this Policy for losses resulting from
        "Certified Acts of Terrorism" (as defined by Section 102 (1) of United States Terrorism
        Risk Insurance Act), such losses may be partially reimbursed by the United States
        Government under a formula established by federal law. However, your Policy may
        contain other exclusions which might affect your coverage such as, an exclusion for
        nuclear events. Under the formula, the United States Government generally reimburses
        85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1,
        2017; 82% beginning January 1, 2018; 81% beginning January 1, 2019 and 80%
        beginning on January 1, 2020, of covered terrorism losses exceeding the statutorily
        established deductible paid by the insurance company providing the coverage.

        You should also know that the Terrorism Risk Insurance Act, as amended, contains a $100
        billion cap that limits United States Government reimbursement as well as insurers' liability
        for losses resulting from "Certified Acts of Terrorism" when the amount of such losses in
        any one calendar year exceeds $100 billion. If the aggregate insured losses for all insurers
        exceed $100 billion in a calendar year and if we have met our insurer deductible, we are
        not liable for the payment of any portion of the amount of such losses that exceeds $100
        billion; and for aggregate insured losses up to $100 billion, we will only pay a pro rata
        share of such insured losses as determined by the Secretary of the Treasury.




                  ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE

                                             All rights reserved.

                                                END 004
125595 (03/ 17)                                 Page 1 of 1
     Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 12 of 16 PageID #: 2205
                                         ENDORSEMENT#        5


      This endorsement, effective at   12:01AM      October 28, 2019        forms a part of
      Policy number 01-803-28-61
      Issued to: AKORN, INC.


      By: Illinois National Insurance       Company
      Product Name: Excess Edge



             PENDING AND PRIOR LITIGATION EXCLUSION AMENDED (EXCESS LIMITS)

      In consideration of the premium charged, it is understood and agreed that with respect to
      the $5,000,000 Limit of Liability of this policy excess of the $25,000,000 Total Underlying
      Limits, the Insurer shall not be liable for any loss in connection with any claim made
      against any insured alleging, arising out of, based upon or attributable to, as of September
      1, 2019, any pending or prior: (1) litigation; or (2) administrative or regulatory proceeding
      or investigation of which an insured had notice, or alleging or derived from the same or
      essentially the same facts as alleged in such pending or prior litigation or administrative or
      regulatory proceeding or investigation.




            ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                 AUTHORIZED REPRESENTATIVE

                                            All rights reserved.

                                              END 005
120222 (8/15)                                 Page 1 of 1
     Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 13 of 16 PageID #: 2206

                                          ENDORSEMENT#        6


This endorsement, effective 12:01AM        October 28, 2019          forms a part of
policy number   01-803-28-61
issued to AKORN, INC.


by       Illinois National Insurance Company
                                      FORMS INDEX ENDORSEMENT

The contents of the Policy is comprised of the following forms:
                       EDITION
FORM NUMBER              DATE                       FORM TITLE

103224                  02/10 EXCESS DEC AND POLICY - ADMITTED
96555                   01/15 TRIA DEC DISCLOSURE FORM
103496                  11/09 SCHEDULE OF UNDERLYING COVERAGE AND FOLLOWED POLICY ADDENDUM
52142                   07/13 ILLINOIS AMENDATORY- CANCELLATION/NONRENEWAL
119679                  09/15 ECONOMIC SANCTIONS ENDORSEMENT
106173                  12/15 ILLINOIS AMENDATORY ENDORSEMENT
125595                  03/17 FEDERAL SHARE OF COMPENSATION UNDER TRIA AND CAP ON LOSSES
                              ENDORSEMENT
120222                  08/15 PENDING AND PRIOR LITIGATION EXCLUSION AMENDED (EXCESS LIMITS)
78859                   10/01 FORMS INDEX ENDORSEMENT
96453                   06/19 ILLINOIS CONSUMER COMPLAINT NOTIFICATION
        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE




                                       All rights reserved.
                                            END 006
78859 (10/ 01)                               Page 1 of 1
      Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 14 of 16 PageID #: 2207




                            ILLINOIS CONSUMER COMPLAINT NOTIFICATION



        This notice is to advise you that should any complaints arise regarding this insurance, you
        may contact the following:



        AIG
        Consumer Complaints Division
                          th
        80 Pine Street, 13 Floor
        New York, NY 10005
        Phone: 1-877-541-9748
        Fax: 844-637-6862
        consumer@aig.com

        or

        Illinois Department of Insurance/Consumer Division
        122 S. Michigan Ave, 19th Floor
        Chicago, Illinois 60603
        312-814-2420 (main)

        or

        Illinois Department of Insurance
        Consumer Division
        320 W. Washington Street
        Springfield, IL 62767

        (866) 445-5364 (toll free)
        (217) 782-4515 (main)
        (217) 782-5020 (fax)

        http://www.insurance.illinois.gov
        email: DOI.InfoDesk@illinois.gov

        Complaints may be submitted electronically to the Illinois Department of Insurance at:
        https://mc.insurance.illinois.gov/messagecenter.nsf

        You can also access complaint forms to print at:
        https://insurance.illinois.gov/Complaints/PropertyCasualtyComplaintForm.pdf




                           American International Group, Inc. All rights reserved.


96453 (06/ 19)                                 Page 1 of 1
Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 15 of 16 PageID #: 2208



                                       CLAIM REPORTING FORM
 Issuing Company:       Illinois National Insurance Company
 Reported under Policy/ Bond Number:       01-803-28-61              Date:


 Type of Coverage: D&O            E&O         Fidelity    (complete the Fidelity Supplemental on
                                                           the next page)
 Insured's Name, as given on Policy Declarations (Face Page):

          AKORN, INC.




 Contact Person:

 Title:

 Phone: (           )              -                Ext

 eMail:                                                    @


Case or Claimant Name:



If the party involved is different from "Insured" Name (as given on Policy Declarations) state
relationship:




 Insurance Broker/ Agent:    ARTHUR J GALLAGHER RISK MNGT SERV INC

 Address:    2850 W GOLF RD, ROLLING MEADOWS, IL 60008
 Address:

Contact:     DEREK VAN DER VOORT                          Phone:

eMail:     derek_vandervoort@ajg.com



 Send Notice of Claims to:       AIG                               Phone: (888) 602- 5246
                                 Financial Lines Claims            Fax:   (866) 227- 1750
                                 P.O. Box 25947                    Email: c- Claim@AIG.com
                                 Shawnee Mission, KS 66225
Case 1:20-cv-01254-MN Document 5-43 Filed 10/02/20 Page 16 of 16 PageID #: 2209



                                    CLAIM REPORTING FORM
                                    FIDELITY SUPPLEMENTAL
  (Only co m p lete th is s u pp lem en tal if th e Claim is b eing repo rted u nd er Fidelity Co verage)


Issuing Company:     Illinois National Insurance Company
Reported under Policy/ Bond Number:        01-803-28-61




Date of Discovery:                               Estimated Amount of loss:


Cause of Loss:    Employee Dishonesty                        Computer Fraud

                  Funds Transfer                             Robbery/ Burglary

                   ID Theft                                  Forgery

                  Client Property                            In Transit


                  ERISA                                      Credit Card Forgery


                  Other                                 if Other, describe:




Send Notice Of Claims To:       AIG                               Phone: (888) 602- 5246
                                Financial Lines Claims            Fax:   (866) 227- 1750
                                P.O. Box 25947                    Email: c- Claim@AIG.com
                                Shawnee Mission, KS 66225




                       centralized Customer Link and Information Management
